In an action to recover damages for personal injuries, the defendant Bonah Construction Corp. appeals from a judgment of the Supreme Court, Kings County (Michelson, J.), entered July 13, 1990, which, upon a jury verdict, is in favor of the plaintiff and against it in the principal sum of $262,795.
Ordered that the judgment is affirmed, with costs.
Viewed in the light most favorable to the plaintiff, the evidence established a prima facie case of negligence (see, Lane — Real Estate Dept. Store v Lawlet Corp., 28 NY2d 36, 42). Further, the verdict was based upon a fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129). With respect to allegations of trial error, we find that the trial court did not improvidently exercise its discretion in allowing a late amendment of the plaintiff’s bill of particulars to include corrected citations to Administrative Code of the City of New York, as the appellant was not prejudiced thereby (see, CPLR 3025 [b], [c]; cf, Barzaghi v Maislin Transp., 115 AD2d 679, 684). The appellant’s applications for a mistrial or preclusion of expert testimony following the plaintiff’s belated engagement of a medical expert witness were properly denied (see, CPLR 3101 [d] [i]; Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C310L29A, at 47).
We have considered the appellant’s remaining contentions and find them to be without merit. Bracken, J. P., Copertino, Pizzuto and Santucci, JJ., concur.